Mollison, Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the above entitled appeal to reappraisement are the same in all material respects as the issues in the case of United States v. Schroeder & Tremayne, Inc. et al., Suit 4783, decided in 41 C. C. P. A. (Customs) 243, C. A. D. 558, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED, that the entered value of the merchandise involved in the above entitled case is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise was no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be deemed submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the entered value.
Judgment will be entered accordingly.